Exhibit 10.3

SECOND AMENDMENT TO THE

HAWKER BEECHCRAFT SAVINGS AND INVESTMENT PLAN

This Second Amendment to the Hawker Beechcraft Savings and Investment Plan is
made this 1st day of September, 2009.

WHEREAS, Hawker Beechcraft Corporation (the “Company”) maintains the Hawker
Beechcraft Savings and Investment Plan (the “Plan”); and

WHEREAS, the Company has reserved the right to amend the Plan.

NOW, THEREFORE in consideration of the foregoing premises, the Plan is amended
to read as follows:

FIRST: Effective October 5, 2009, Section 4.03 is amended to read as follows:

Section 4.03. Employer Matching Contribution. Subject to the terms and
conditions hereinafter provided, the Employer will make a matching contribution
for each eligible Participant (as defined in Article II) who is covered under
the provisions of a collective bargaining agreement equal to a designated
percentage of such Participant’s Compensation contributed by such Participant as
an elective before-tax or after-tax contribution pursuant to Section 4.04. Until
suspended or modified as hereinafter provided, the designated contribution will
be 100% of such Participant’s salary reduction contribution, provided, that no
matching contribution will be based upon a Participant’s contribution above the
first 4% of Compensation contributed by a Participant. Notwithstanding anything
herein to the contrary, no Participant will accrue or be entitled to any
matching contribution hereunder unless and until such contribution is
contributed to the Trust.

The amount of the Employer Matching Contribution for each eligible Participant
will be determined based on the amount or percentage contributed as a salary
reduction contribution for each pay period and not on the total percentage
contributed throughout the year.

The amount of the Employer’s matching contribution made for each Participant
pursuant to this Section 4.03 will be allocated to the Participant’s Matching
Account.

The Company reserves, by action of its governing body, the right to terminate,
suspend, or modify contributions at any time and from time to time.

SECOND: Effective January 1, 2009, the first paragraph of Section 4.05 is
amended to read as follows:

Section 4.05. 401(k) Test. The following provisions will govern compliance with
the nondiscrimination tests of Code Section 401(k). For purposes of this
Section 4.05, certain additional definitions are set forth in



--------------------------------------------------------------------------------

Subsection I. For each Plan Year the Administrative Committee will determine
whether the Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year compared to the Actual Deferral
Percentage for all other Eligible Participants for the current year satisfies
one of the following described ratio tests.

THIRD: Effective January 1, 2009, the first paragraph of Section 4.06 is amended
to read as follows:

Section 4.06. 401(m) Test. The following provisions will govern compliance with
the nondiscrimination tests of Code Section 401(m). For purposes of this
Section 4.06, certain additional definitions are set forth in Subsection I. For
each Plan Year the Administrative Committee will determine whether the Actual
Contribution Percentage for Eligible Participants who are Highly Compensated
Employees for the Plan Year compared to the Actual Contribution Percentage for
all other Eligible Participants for the current year satisfies one of the
following described ratio tests.

IN WITNESS WHEREOF, the foregoing amendment is executed as of the day, month,
and year first appearing above.

 

HAWKER BEECHCRAFT CORPORATION By:   /s/ Rich Jiwanlal

 

ATTEST:

/s/ Marzella Ervin

 

2